The opinion of the court was delivered by
Fatzer, C. J.:
This case involves the validity of Senate Concurrent Resolution No. 46 (Ch. 390, L. 1972), a proposition to amend the Constitution of the state of Kansas by revising Article 1 thereof relating to the executive branch of the state government Upon consideration by the court, the judgment of the district court that the amendment was not unconstitutional, is affirmed. This court is of the opinion the amendment was properly submitted pursuant to Art. 14, Sec. 1 of the Constitution, and was legally adopted by the people on November 7, 1972. A formal opinion will be filed when prepared.